Sll-tS
                                ELECTRONIC RECORD




COA#      05-14-01291-CR                          OFFENSE:        10.01


STYLE:     Ex Parte Tony Yuan Li v.               COUNTY:         Collin

COA DISPOSITION:       AFFIRM                     TRIAL COURT: County Court at Law No. 5


DATE: 12/22/2014                    Publish: NO   TC CASE #:      005-80387-2013




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:   Ex Parte Tony Yuan Li v.                      CCA#:               51I-/S
     APPELLANT'S                      Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

                                                       JUDGE:

DATE: /fij/jlwir                                       SIGNED:                       PC:

JUDGE: fa UM^^                                         PUBLISH:                      DNP:




                                                                                      MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                            ELECTRONIC RECORD